Title: To James Madison from Levi Lincoln, 12 May 1802
From: Lincoln, Levi
To: Madison, James


SirWashington May 12. 1802
I have the honor to enclose to you the communications which I recd., yesterday, from the Spanish minister, together with my ideas on the Subject.
I can find no provision, in the Constitution, in any law of the United States, or in the treaty with Spain, which reaches the case—I have examined them particularly. The communication states a transaction, involving a highhanded breach of the peace, an outrageous riot, and an aggravated violation of the law of nations. The principles of this law, touching the present Subject, are stated generally & summarily in Vattel B. 2. Cap. 6. The law of nations is considered as a part of the municipal law of each State. Their Courts, must be competent, to animadvert, on the above stated offences. I doubt the competency of the federal Courts, there being no statute recognizing the offence. Suppose a foreign minister should be grossly defamed, and he should choose to pursue the offender criminaliter, could it be, in the federal courts? I think not. The tearing of the national Flag, and other acts of insult, rendered the riot more attrocious. Probably the matter, in some of its circumstances has been misrepresented to Mr Yrujo. I presume the Sheriff had writs in favour of those mechanicks, who were about fastening the ship with chains, and that they were acting, in aid of him, in serving these processes.
I think the measures you proposed, of asking the Govr. of Pennsylvania, to cause an enquiry to be made, and the legal steps to be taken to bring the offenders to punishment are the proper ones. If the object of the peoples collecting, was an unlawful one, all & every one are liballe [sic] in law for what any one did. If so, or if the leaders are known, there can be no need for a proclamation offering a reward for the discovery of what is sufficiently notorious. Perhaps the Spanish minister may be particular, as it respects the proclamation—if so, and it should be thought expedient, & due the dignity of his nation to issue one, perhaps one, merely, warning of the danger, and cautioning against a repetition of such a daring outrage in future, would be the most useful. These are however only hasty ideas. I am Sir most respectfully your very Hum Sevt
Levi Lincoln
 

   
   RC (DNA: RG 59, LOAG). Mistakenly docketed by Brent, “March 12th 1802.”



   
   See Yrujo to JM, 3 May 1802, about which JM consulted Lincoln (JM to Jefferson, 11 May 1802).



   
   Book 2, chapter 6, of Vattel’s Law of Nations deals with the “Concern a Nation may have in the Actions of its Citizens,” that is, “what share a state may have in the actions of its citizens, and what are the rights and obligations of sovereigns in this respect” (Emmerich de Vattel, The Law of Nations; or, Principles of the Law of Nature [1st U.S. ed.; New York, 1796], p. 224).


